     Case 2:18-cv-00360-AKK-GMB Document 15 Filed 03/25/21 Page 1 of 2                   FILED
                                                                                2021 Mar-25 PM 03:06
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION
PAUDRICIQUEZ MARTEZ                       )
FULLER,                                   )
                                          )
       Petitioner,                        )
                                          )
v.                                        )   Case No. 2:18-cv-360-AKK-GMB
                                          )
WARDEN LEON BOLLING,                      )
                                          )
       Respondent.                        )

                          MEMORANDUM OPINION
      The Magistrate Judge entered a report on January 21, 2021, recommending

Paudriciquez Martez Fuller’s petition for a writ of habeas corpus be dismissed with

prejudice. Doc. 13. The Magistrate Judge advised the parties of their right to file

specific written objections within fourteen days. Doc. 13. No objections have been

received by the court within the prescribed time.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the court hereby ADOPTS the

Magistrate Judge’s report and ACCEPTS his recommendation. In accordance with

the recommendation, the court finds the petition is due to be dismissed with

prejudice.

      This court may issue a certificate of appealability “only if the applicant has

made a substantial showing of the denial of a constitutional right.” 28 U.S.C.

                                         1
     Case 2:18-cv-00360-AKK-GMB Document 15 Filed 03/25/21 Page 2 of 2




§ 2253(c)(2). To make such a showing, a “petitioner must demonstrate that

reasonable jurists would find the district court’s assessment of the constitutional

claims debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000), or that

“the issues presented were adequate to deserve encouragement to proceed further.”

Miller-El v. Cockrell, 537 U.S. 322, 336 (2003) (internal quotations omitted). The

court finds Fuller’s claims do not satisfy either standard.

      The court will enter a separate Final Judgment.

      DONE the 25th day of March, 2021.


                                        _________________________________
                                                 ABDUL K. KALLON
                                          UNITED STATES DISTRICT JUDGE




                                           2
